DETAILED CORRESPONDENCE
	Claims 1-20 are pending.  Of these, claims 11-14 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-10 and 15-20 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
 The 103 rejections are maintained and expanded to include newly added claims 16-20.
The double patenting rejection is maintained and expanded to include newly added claims 16-20.
A new 35 USC 112(a) rejection was necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites that the degree of crystallinity of the ibuprofen is less than before the hot extrusion process.  Applicant did not point to where support for this limitation could be found.  The Office has reviewed the specification and found support for specific embodiments wherein the degree of crystallinity was less than 15%, 10%, 5%, and 2% (paragraph 124 of the specification as published).  No support could be located, however, for the full genus of compositions as claimed having ANY degree of crystallinity that is less than before the hot extrusion step.  The disclosure of several species within a genus does not by itself provide support for the entire genus.  Therefore, claim 18 prima facie comprises new matter.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 7-9, 10, and 15-20, are rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) in view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009; of record in IDS).
As to claims 1-3, 7-9, 10, and 15, Gruber discloses a method of producing an extruded composition comprising ibuprofen, the method comprising the steps of providing ibuprofen, povidone (a “hydrophilic polymer”), and Aerosil (i.e., a form of silicon dioxide that is an “inorganic excipient” having a Carr Index of less than 18 (claim 7), followed by processing via an extrusion process into an extruded composition comprising a solid dispersion of the ibuprofen within the povidone in the form of a rope (a “strand” of claim 3), and then milling to a particle size of e.g., 0.1mm using a sieve (i.e., a “micronization”), followed by direct compression to a tablet (claim 10)(paragraph 130 and Example 22).  The composition of Example 22 has an ibuprofen content of about 48%, which is within the range recited by claim 2.  Gruber teaches that the superior properties of the composition taught therein are believed to be due at least in part to the presence of different polymorphic and/or amorphous forms, and that crystals might be formed when more than one base is used (paragraph 30). Therefore, Gruber discloses embodiments wherein the composition comprises an amorphous dspersion/solution within the hydrophilic polymer.
As to claims 1-3, 7-9, 10, and 15, Gruber does not further expressly disclose that the extrusion process is a hot melt extrusion process as recited by claim 1, or that the inorganic excipient is a metal aluminosilicate (claim 8) such as magnesium alumino-metasilicate (claim 9) and which is present in the amount of 15 wt% or more or 20 wt% or more as recited by claims 8 and 15.  Nor does Gruber expressly teach that the tablet 
Crowley discloses a stabilized pharmaceutical composition comprising an alkaline labile drug such as ibuprofen, and which is produced by hot melt extrusion of a composition comprising an excipient mixture comprising an alkaline bioadhesive thermoplastic polymer such as povidone, an acidic component,  the drug, and optionally one or more other excipients (Abstract and paragraphs 73, 88, 92 and 181-182).   The composition may comprise a superdisintegrant (paragraphs 145 and 156), which will result in the composition having orally disintegrating properties.	Skak discloses a pharmaceutical tablet comprising ibuprofen (Abstract), the tablet comprising one or more pharmaceutically acceptable excipients, and teaches a list of excipients having suitable properties for forming a tablet comprising a pharmaceutical active, including AEROSIL (i.e., the same excipient exemplified by Gruber as discussed above) and another of which is magnesium aluminum metasilicate (an inorganic excipient of claim 1 that has a Carr Index within the range of claim 7 (page 10, line 15 through page 11, line 12), and which is present in the amount of about 20 wt% or more, which is the same ranges recited by claims  8 and 15 (page 12, 2nd paragraph).
As to claims 1-3, 7-9, 10, and 15, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber by forming the extruded composition using a hot melt extrusion process instead of the extrusion granulation process taught by Gruber, since Crowley expressly teaches hot melt extrusion as an alternative method of forming an prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See also MPEP §2144.07. It further would have been prima facie obvious to incorporate a super-disintegrant as an excipient in order to obtain a tablet with orally disintegrating properties, since Crowley teaches that such a tablet is suitable for release of an active such as ibuprofen, such a modification being merely the combining of known prior art elements according to known methods to obtain predictable results, which is prima facie obvious.  MPEP 2143.  
As to claims 16-20, the resulting method is viewed as producing an extruded composition wherein at least 90% or 95% of the ibuprofen is in the form of a solid 
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) n view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009) as applied to claims 1-3, 7-9, 10, and 15-20 above, and further in view of in view of Bruce et al. (US Pat. No. 6,376,481; issued 4/23/2002).
The teachings of Gruber, Crowley, and Skak are relied upon as discussed above, but they do not further expressly disclose that the magnesium alumino metasilicate has a specific surface area of more than 200 m2/g as recited by claim 6. 
 Bruce discloses a pharmaceutical tablet comprising a magnesium alumino metasilicate as carrier, and expressly teaches that it possesses a surface area of 100-350 m2/g, which overlaps the range of claim 6 (column 1, 5th paragraph and column 4, 1st paragraph).  
As to claim 6, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber, Crowley, and Skak as combined supra  by selecting a magnesium In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Gruber et al. (US Pat. Pub. 2009/0175940) in view of Crowley et al. (US Pat. Pub. 2012/0214777) and Skak et al. (WO 2011/154009) as applied to claims 1-3, 7-9, 10, and 15-20 above, and further in view of Ghebre-Sellassue et al. (WO 93/07859).
The teachings of Gruber, Crowley, and Skak are relied upon as discussed above, but these references do not further expressly disclose that the extruded composition is cut into pellets (claim 4) prior to the micronization step (claim 5).  
Bhebre-Sellassue discloses a process for producing drug-loaded pellets for compression into tablets, the process comprising blending an active ingredient with excipients to form a composition that is extruded under melting temperatures, followed by feeding the extrudate into a pelletizer where it is cut into pellets and then spheronized (page 4, line 26 through page 7, line 14).
As to claims 4-5, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method 
Response to Applicant’s Arguments
Applicant argues that the claimed process is more efficient over the prior art processes because it produces non-sticky, flowable powders that do not require intermediate steps of drying or the addition of anti-tacking agents such as talc, due to the use of an extrusion step.
In response, Crowley is relied upon for its disclosure of the same extrusion process recited by the claims.  Therefore, the use of the Crowley extrusion process in the Gruber method is viewed as producing the same advantages as the claimed process based upon the evidence that is currently of record.  
Applicant argues that the ibuprofen of Gruber does not form an amorphous dispersion/solution in the polymer, but rather that in Gruber the povidone is used as an anti-precipitating agent and not as a drug carrier to turn the ibuprofen into an amorphous state.  Applicant argues that Gruber’s statement that the ibuprofen can be amorphous is merely speculation that is not backed up by evidence.  Gruber is said to teach the use of ibuprofen salts which will be expected to be in a crystalline state.  
In response, Crowley discloses the use of a hot extrusion process to produce a pharmaceutical composition, which is the same process step recited by the claims.  Therefore, the prior art as modified in the rejection, which proposes to incorporate the Crowley hot extrusion process into the Gruber process, is viewed as resulting in a solid/amorphous dispersion/solution within the hydrophilic polymer as recited by the claims based upon the evidence of record.  Applicant has not pointed to any differences in the method of the prior art as combined in the rejection compared to the presently claimed process, and which would not result in the formation of an amorphous dispersion/solution.   Applicant’s assertion that Gruber’s disclosure that the ibuprofen may be amorphous is not correct is attorney argument that cannot take the place of actual evidence of record, and Gruber does not appear to criticize the use of ibuprofen in a non-crystalline state when making a pharmaceutical formulation, such that it is not viewed as teaching away from the use of ibuprofen in a non-crystalline state.  In any case, the controlling issue is not whether the ibuprofen in the Gruber process is amorphous as claimed, but rather whether the process of Gruber as modified by Crowley in the rejection results in amorphous ibuprofen as claimed.  
Applicant argues that it is surprising that the claimed method produces tablets having a higher solubility, and that this is thought to be due to the specific selection of a metal aluminosilicate in the claimed amount along with the use of a hydrophilic polymer as shown by the previously submitted affadavit.  Applicant now submits another affadavit said to show superior dissolution properties of the claimed invention relative to 
In response, while the new affidavit extends the evidence of improved dissolution time to metal aluminosilicate amounts from 25% to 40%, and to an additional hydrophilic polymer (EPO), the claims continue to be of substantially larger scope than the tested compositions, since they encompass the use of ANY hydrophilic polymer in ANY amount.  The claims encompass the use of, for example, 0.1% hydrophilic polymer, and there is no evidence of record that such a low amount would allow for the improved dissolution times asserted by Applicant, since Applicant asserts that the hydrophilic polymer is believed important for obtaining the superior results.  Therefore, the evidence of superior dissolution is still not considered commensurate in scope with the claims.  
Applicant also argues that the skilled person would not combine Crowley with Gruber for extrusion of an amorphous product at relatively high drug loadings.
In response, this argument is not persuasive because it is an assertion that is not backed by any actual evidence or articulated reasoning as to why the skilled artisan would not have reasonably expected that the hot extrusion process taught by Crowley for producing ibuprofen pharmaceutical compositions could be used in place of the 
Double Patenting
Claims 1-10 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/549,880 in view of Crowley et al. (US Pat. Pub. 2012/021477), Skak et al. (WO 2011/154009), Gruber et al. (US Pat. Pub. 2009/0175940) and/or Ghebre-Sellassue et al. (WO 93/07859) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited references are relied upon as discussed above.
The copending claims recite a method of producing an extruded composition comprising a pharmaceutical active comprising providing the active and in inorganic excipient and processing via extrusion, wherein the active is ibuprofen and which is in amorphous form, the excipient has a specific surface area of more than 200 m2/g and a Carr Index of less than 18 and may be magnesium alumino-metasilicate, as well as a direct compression tablet formed by the step of directly compressing the extruded composition.
Although the copending claims do not recite the use of a hot melt extrusion process, the amount of ibuprofen or alumino meta silicate, that the extruded composition is in the form of a strand or is cut into pellets or micronized, it would have been prima facie obvious to incorporate these modifications because Crowley expressly teaches hot melt extrusion as an alternative method of forming an extruded composition comprising ibuprofen for compression into a tablet, such a modification being merely the KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  As to claims 16-20, the resulting method is viewed as producing an extruded composition wherein at least 90% or 95% of the ibuprofen is in the form of a solid dispersion/solution, and possesses the reduced levels of crystallinity recited by claims 18-20, because the composition is produced by a method comprising the same steps recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01. 

Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 
/Patricia Duffy/Primary Examiner, Art Unit 1645